Case 17-10341-mdc        Doc 39   Filed 11/01/18 Entered 11/02/18 13:55:09     Desc Main
                                  Document Page 1 of 1
                                                                      44372 /17-10341



44372
                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RE: Ruby Williams and Willie Williams, Jr.    :
                     Debtor                   :     Bky No. 17-10341 MDC
American Heritage Federal Credit Union        :
                     Movant                   :     Chapter 13
Ruby Williams and Willie Williams, Jr.        :
William C. Miller                             :
                     Respondents              :


                                         ORDER


       AND NOW THIS 1st        DAY OF November , 20 18 , it is hereby ORDERED, that the
attached stipulation is APPROVED.



                                             _____________________________________
                                             UNITED STATES BANKRUPTCY JUDGE

Dated:


Copies to:
Martha E. Von Rosenstiel, P.C.
649 South Avenue
Secane, PA 19018

William C. Miller
P.O. Box 1229
Philadelphia, PA 19105

Thomas Egner
46 West Main Street,
Maple Shade, NJ 08046

Ruby Williams and Willie Williams, Jr.
913 West Duncannon Avenue,
Philadelphia PA 19141
